Citation Nr: 1545981	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  12-30 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether the reduction of compensation benefits from $144.00 to $123.00, effective July 1, 2011, was proper.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to February 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

On his October 2012 Form 9, the Veteran requested a hearing before the Board of Veterans of Appeal.  However, he clarified that he did not want a hearing in July 2015.  (See July 2015 Written Statement in VBMS).

In addition to reviewing the Veteran's paper claims file, the Board has reviewed the contents of his electronic claims file.


FINDINGS OF FACT

1.  The Veteran requested a predetermination hearing within 30 days after the April 25, 2011 notice of the proposed reduction of his compensation benefits from $144.00 to $123.

2.  The Veteran's request was not acknowledged and he was not scheduled for a predetermination hearing.


CONCLUSION OF LAW

The reduction of the Veteran's VA compensation payment from $144 to $123, effective July 1, 2011, was not proper.  38 U.S.C.A. §§ 5112, 5313 (West 2014); 38 C.F.R. §§ 3.103(b), 3.105(h),(i), 3.665 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There is a limitation on payment of compensation to persons incarcerated for conviction of a felony.  The law provides, in relevant part, that any person entitled to compensation who is incarcerated in a state penal institution for a period in excess of 60 days for conviction of a felony committed after October 7, 1980 shall not be paid such compensation for the period beginning on the 61st day of such incarceration and ending on the day such incarceration ends. In the case of a veteran with service-connected disability rated at 20 percent or more, he shall not be paid an amount in excess of the rate under 38 U.S.C.A. § 1114(a), which is at the rate of 10 percent. 38 C.F.R. § 3.665(a), (c), (d).  

Prior to a rating reduction resulting in the decrease in payment of compensation benefits being made, VA must fulfill a number of procedural requirements.  First, the RO must provide notice to the Veteran at his last address of record with a proposal of a reduction that furnishes detailed reasons for that reduction.  Second, the RO must advise the Veteran of his right to submit additional evidence and his right to a predetermination hearing.  See 38 C.F.R. §§ 3.103(b)(2), 3.105(h), (i). 

The Veteran has 60 days from the date of the proposed reduction to present additional evidence to show that compensation payments should be continued at the current level.  See 38 C.F.R. § 3.105(h).  If additional evidence is not received within the 60-day period, a final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to a veteran of the final rating action expires.

With regard to the Veteran's right to a predetermination hearing, he has 30 days from the date of the proposed reduction to request a predetermination hearing.  See 38 U.S.C.A. § 5112; 38 C.F.R. § 3.105(i).  If the Veteran requests a predetermination hearing, the RO must provide the veteran 10 day advance notice in writing of the time and place of the scheduled hearing date, which may be waived by agreement between VA and the veteran or his representative.  If the veteran fails without good cause to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record, including any additional evidence obtained following the hearing pursuant to necessary development.  

A review of the Veteran's file by the RO on April 22, 2011, revealed that he was being paid a higher rate than allowed by law.  Specifically, the Veteran had been incarcerated following his conviction of a felony in August 2007.  The RO had been previously notified of his incarceration, but had not properly adjusted his payment of compensation.  

Accordingly, by letter dated April 25, 2011 the RO notified the Veteran that it proposed to reduce his compensation benefits from $144 to $123, effective July 1, 2011.  This action did not result in an overpayment because it was an oversight on the part of the RO.  The April 25, 2011 letter set forth the applicable provisions of 38 C.F.R. § 3.665 and notified the Veteran that he had a period of 60 days within which to submit additional evidence showing that the reduction should not be made and that he could request a personal hearing to present evidence or argument concerning his claim.

In a VA Form 21-4138 received on May 2, 2011, the Veteran requested that his benefits not be reduced.  He also requested a hearing on the matter.  However, his request was not acknowledged and he was not scheduled for a predetermination hearing.  By letter dated July 12, 2011, the RO reduced the Veteran's VA compensation payments to the 10 percent rate, or $123, effective July 1, 2011.

As the Veteran requested a pre-determination hearing within 30 days of the April 25, 2011 letter, and was not provided with such a hearing, the reduction of his disability compensation benefits to the 10 percent rate was not in accordance with applicable laws and regulations.  The reduction was void ab initio, and his rate of $144 is restored effective from July 1, 2011.

Although the Board is granting the Veteran's appeal based on a deficiency in due process prior to the reduction in his disability compensation, the Board is in no way addressing whether the reduction was otherwise improper under 38 C.F.R. § 3.665 or the propriety of any future actions that might result in a reduction in compensation.

ORDER

The reduction of compensation benefits from $144.00 to $123.00 as a result of incarceration, effective July 1, 2011, was improper; compensation benefits in the amount of $144.00 are restored effective July 1, 2011.


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


